Conley Byrd, Justice, dissenting. I dissent because there was no mutual mistake. The school board at a regular meeting authorized the extension of Mr. Phillips’ contract for two years, but as we pointed out in Johnson v. Wert, 225 Ark. 91, 279 S. W. 2d 274 (1955), this resolution of the school board did not constitute a contract. According to Mr. Phillips’ own testimony the school board took no further action on his contract following the resolution. All action taken on the contract after that date was by Phillips himself in preparing the contract and affixing thereto the facsimile signatures of the president and secretary of the board. Thus I am unable to see how the school board could be involved in any mistake that may have been made. Since the laws of this State, Ark. Stat. Ann. § 80-1304 (1969 Supp.), require that a superintendent’s contract be in writing and filed with the county treasurer before it becomes valid, the patrons of the district should be entitled to rely on the status of their school personnel as shown by the public records when going to the polls to select board members to carry out their wishes.